



Exhibit 10.2
FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is dated as of
January 15, 2008, and is entered into by and between MAINROCK II CHANDLER, LLC,
a Delaware limited liability company (“Lessor”), and INTERNAP NETWORK SERVICES
CORPORATION, a Delaware corporation (“Lessee”).
R E C I T A L S
1)    Lessor and Lessee entered into that certain Lease Agreement dated as of
June 15, 2007 (the “Existing Lease”) with respect to the Premises (as defined in
the Existing Lease) in the building located at 2121 South Price Road, Chandler,
Arizona 85248 (the “Existing Premises”).
1)    Lessor and Lessee desire to expand the Existing Premises and to further
amend the Existing Lease as provided herein.
In consideration of the foregoing recitals, the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:
A G R E E M E N T
1.DEFINITIONS.
All capitalized terms used in this First Amendment which are not otherwise
defined herein shall have the same meanings as set forth in the Existing Lease.
Unless expressly stated otherwise herein, the term “Lease” as used herein shall
mean the Existing Lease as amended hereby.
2.    EXPANSION SPACE.
(a)    Lessee acknowledges that Lessor has completed the Lessor Work under the
Existing Lease and that Lessee is currently in possession of the Existing
Premises. Beginning on the Expansion Space Commencement Date (as defined in
Paragraph 3(a) below), the Existing Premises shall be expanded to include an
additional [***] square feet of area as shown further on Exhibit “A” attached
hereto (the “Expansion Space”). Upon the Expansion Space Commencement Date and
throughout the Expansion Space Term (defined below), the term “Premises” as used
in the Lease and herein, shall mean and include the Existing Premises as
expanded by the Expansion Space, unless specifically stated otherwise.
Accordingly, except as expressly stated otherwise herein, or where the context
would indicate otherwise, all terms and conditions applicable to the Existing
Premises shall be equally applicable to the Expansion Space.
(b)    The parties hereby stipulate that the area of the Expansion Space is
[***] square feet.
3.    TERM.




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------





The term for the Expansion Space (“Expansion Space Term”) shall commence on the
later of (i) March 1, 2008, and (ii) Lessor’s delivery of the Expansion Space to
Lessee (the “Expansion Space Commencement Date”), and shall be coterminous with
the Term for the Existing Premises (i.e., it shall expire on December 31, 2014);
provided, however, that if Lessor shall fail to deliver to Lessee possession of
the Expansion Space by any date certain for any reason, Lessor shall not be
deemed in default hereunder and the Expansion Space Commencement Date shall be
deemed to be extended u1ttil the date on which Lessor shall tender to Lessee
delivery of possession of the Expansion Space. Section 2.2 of the Existing Lease
shall not apply to the Expansion Space.
4.    EXPANSION IMPROVEMENTS.
Lessor shall deliver the Expansion Space to Lessee in its “AS-IS” condition and
Lessee hereby acknowledges and agrees that Lessor is not obligated to make any
improvements to the Expansion Space, nor to provide any allowance therefor.
5.    RENTAL PAYMENTS: SECURITY DEPOSIT.
(a)    In addition to the Base Rent payable for the Existing Premises as set
forth in the Existing Lease, beginning on the Expansion Space Commencement Date,
Lessee shall also pay Base Rent for the Expansion Space during the Expansion
Space Term in the monthly amount of $[***], to be increased annually during the
initial Term by [***]% on every one year anniversary of the Commencement Date
for the Existing Premises.
(b)    Notwithstanding the foregoing, concurrently with Lessee’s execution and
delivery of this First Amendment, Lessee shall pre-pay to Lessor the first full
month’s Base Rent owed for the Expansion Space which shall be applied towards
Base Rent for March, 2008.
(c)    Concurrently with the execution hereof, Lessee shall deposit no
additional funds with Lessor to be held as an additional Security Deposit
pursuant to Section 8.6 of the Lease.
6.    ELECTRICITY: OPERATING EXPENSES.
(a)    As of the Expansion Space Commencement Date, the Basic Capacity shall be
increased by [***] kW of AC electric capacity such that Lessee’s total Basic
Capacity for the Premises shall be [***] kW.
(b)    As of the Expansion Space Commencement Date, Lessee’s Pro Rata Share
shall be increased to [***]%. The Base Year for the Expansion Space shall be the
same as the Base Year for the Existing Premises.
7.    GOVERNING LAW.
This First Amendment shall be construed in accordance with and governed by the
laws of the State of Arizona.
8.    ATTORNEYS’ FEES.


[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------





If either party commences an action or proceeding to enforce or interpret this
First Amendment, the prevailing party (as determined by the trier of fact and
confirmed on appeal, if any) shall be entitled to collect its attorneys’ fees
and costs incurred in connection with such action or proceeding (including any
appeals) from the other party, and the prevailing party’s rights and the other
party’s obligations hereunder shall be severable from, and shall survive and not
merge into, any judgment.
9.    ENTIRE AGREEMENT.
This First Amendment constitutes the entire agreement of Lessor and Lessee with
respect to the specific subject matter hereof. This First Amendment is valid for
execution by Lessee through January 31, 2008.
10.    CORPORATE AUTHORITY.
Each of the persons executing this First Amendment on behalf of Lessee hereby
covenants and represents and warrants that (a) Lessee is a duly authorized and
validly existing corporation, (b) Lessee has and is qualified to do business in
Arizona, (c) Lessee has full right and authority to enter into this First
Amendment, and (d) each person executing this First Amendment on behalf of
Lessee is authorized to do so.
11.    SUCCESSORS AND ASSIGNS.
Subject to the provisions of the Existing Lease relating to assignment,
mortgaging, pledging and subletting, the Existing Lease, as amended by this
First Amendment, shall bind the heirs, executors, administrators, successors and
assigns of any and all of the parties hereto.
12.    CONSTRUCTION; REAFFIRMATION.
Except as expressly amended hereby, all of the terms and conditions of the
Existing Lease shall remain unmodified and in full force and effect. In the
event of a conflict between the terms of the Existing Lease and the terms of
this First Amendment, the terms of this First Amendment shall govern and
prevail. The Existing Lease, as amended by this First Amendment, is hereby
reaffirmed and Lessee acknowledges that Lessor is not in default of any of its
obligations under the Lease.
[Signatures on next page.]




[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Lessor and Lessee have executed this First Amendment as of
the day and year first written above.
LESSEE:        LESSOR:

INTERNAP NETWORK SERVICES        MAINROCK II CHANDLER, LLC,
CORPORATION,        a Delaware limited liability company,
a Delaware corporation
        By:    MainRock II Mezz, LLC,
            a Delaware limited liability company,
            its sole member
By: /s/ Tamara Augustyn
            By:    MainRock II, LLC,
Print Name: Tamara Augustyn                a Delaware limited liability company,
Title: VP, Finance                its sole member

                By:    365 Main-AZ/VA, LLC,
By:                     a Delaware limited liability company,
                    its Manager
Print Name:
Title:
                    By: /s/ Kevin Tlace

                    Print Name: Kevin Tlace
                    Title: VP






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



4

--------------------------------------------------------------------------------






EXHIBIT “A”
EXPANSION SPACE


[***]






[***]
Information has been omitted and submitted separately to the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.



A-1